DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Refer to “Clean Version” Specification submitted on 06/24/2019, paragraph [0082].
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 (Original) is  amended to Claim 13 (Currently amended).
Allowable Subject Matter
 Claims 12-20 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 12 – 
Most relevant prior art Lugg (US 2014/0060005) disclose a gas turbine engine [shaftless gas turbine] (FIG. 1A, Claim 14) comprising: 


(a) an outer casing [a. an outer casing] (Claim 14); 
(b) a central longitudinal hollow shaft with a forward air inlet [b. a hollow core within a center of the outer casing establishing a shaftless section of the outer casing and extending the length of the outer casing wherein the hollow core is configured to allow ambient air to pass therethrough] (Claim 14); 
(c) a three-stage rotating bypass fan with front and rear fan blades [“two stages” for 4] and a diffuser blade [“one stage” for 5] interposed between said front and rear fan blades [5 is shown between 4s] wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades [The counter rotating bypass fans and rotating diffuser and rotating compressor stages in the S-MAGJET design are driven independently] (FIG. 1A, Claim 15, ¶ [0118]); 
(d) a variable speed multiple stage axial compressor positioned aft [Compressor Section] of the three stage rotating bypass fan [4, 5] (FIG. 1A, Claim 14, 16; wherein the turbine section, the compressor section and the bypass fan section are maintained in position within the outer casing by magnetic levitation air bearings… wherein the compressor section includes a plurality of turbine blade pairs); and Page 7 of 12Appl. No. 16/450,469 Amdt. Dated May 23, 2022 Reply to Office Action of November 23, 2021 
(e) a multiple stage turbine core positioned aft [Power Turbine Section] of the multiple stage variable speed axial compressor [Compressor Section] (FIG. 1A; Claim 14, 16; wherein the turbine section, the compressor section and the bypass fan section are maintained in position within the outer casing by magnetic levitation air bearings… wherein the compressor section includes a plurality of turbine blade pairs), 
(f) power turbine blisks [appears in the center of the bypass fan, compressor rotors and power turbine blisks, rotating components (rotor and stator) and generating electrical power in the power turbine utilizing the superconducting ring generators integrated into the outer engine casing of MAGJET] (¶ [0137]), respectively have first, second, and third integral rotor electromagnetic coils [The outside perimeter ring contains superconducting induction coils such that the entire bypass fan blade or diffuser rotor assembly with their respective inner perimeter ring assembly constitutes the rotating element of a superconducting ring motor.] (¶ [0061])

Lugg’s “blisks” (see “f” above) does NOT disclose:
(A) wherein the front fan blades, the diffuser fan blade, and the rear fan blades are incorporated respectively into a first blisk, a second blisk, and a third blisk each positioned radially outwardly from the longitudinal hollow shaft and said blisks respectively have first, second, and third integral rotor electromagnetic coils.
Moreover, blisks in blades are common in the art. For instance, Wadia (US 2009/0169367) disclose: 
(I) wherein the front fan blades [39a], the “SECOND” fan blade [39b], and the rear fan blades [39c] are incorporated respectively into a first blisk, a second blisk, and a third blisk [The multiple rotor stages 12 a, 12 b, 12 c of the fan section 12 have corresponding fan rotor blades 40 a, 40 b, 40 c extending radially outwardly from corresponding rotor hubs 39 a, 39 b, 39 c in the form of separate disks, or integral blisks, or annular drums in any conventional manner.] (FIG. 2, ¶ [0022]).
However, it appears not obvious to use Wadia’s “second blade along with the attached blisk” 39b (see “I” above) and be incorporated as Lugg’s diffuser blade (see A above) when considering the remaining limitations. a-f.
Therefore, with respect to Claim 12 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A gas turbine engine comprising:
an outer casing; 
a central longitudinal hollow shaft with a forward air inlet; 
a three-stage rotating bypass fan with front and rear fan blades and a diffuser blade interposed between said front and rear fan blades wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades; 
a variable speed multiple stage axial compressor positioned aft of the three-stage rotating bypass fan; and Page 7 of 12Appl. No. 16/450,469 Amdt. Dated May 23, 2022 Reply to Office Action of November 23, 2021 
a multiple stage turbine core positioned aft of the multiple stage variable speed axial compressor, 


(A) wherein the front fan blades, the diffuser fan blade, and the rear fan blades are incorporated respectively into a first blisk, a second blisk, and a third blisk each positioned radially outwardly from the longitudinal hollow shaft and said blisks respectively have first, second, and third integral rotor electromagnetic coils.
Similarly, to Claim 1 regarding element “A”, Claim 19 recites similar language as – 
(B) a multiple stage turbine core positioned aft of the multiple stage variable speed axial compressor, wherein the front fan blades, the diffuser fan blade, and the rear fan blades are incorporated respectively into a first blisk, a second blisk, and a third blisk each positioned radially outwardly from the longitudinal hollow shaft and said blisks respectively have first, second, and third integral rotor electromagnetic coils, and the first, second, and third cryogenic copper field stator coils are fixed to the outer casing in proximate opposed relation respectively to the first, second, and third integral rotor electromagnetic coils.
Limitation B is also considered allowable for the same reasons as in Claim 12 similarly recited in Claim 19.
Therefore, with respect to Claim 19 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A gas turbine engine comprising: 
an outer casing; 
a central longitudinal hollow shaft with a forward air inlet; 
a three-stage rotating bypass fan with front and rear fan blades and a diffuser blade interposed between said front and rear fan blades wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades; 
a variable speed multiple stage axial compressor positioned aft of the three-stage rotating bypass fan; 
(B) a multiple stage turbine core positioned aft of the multiple stage variable speed axial compressor, wherein the front fan blades, the diffuser fan blade, and the rear fan blades are incorporated respectively into a first blisk, a second blisk, and a third blisk each positioned radially outwardly from the longitudinal hollow shaft and said blisks respectively have first, second, and third integral rotor electromagnetic coils, and the first, second, and third cryogenic copper field stator coils are fixed to the outer casing in proximate opposed relation respectively to the first, second, and third integral rotor electromagnetic coils, and 
an exhaust flow is established by the combustor impinging on the three stage turbine rotor blades generating electricity in the core and rotates the bypass fan adding kinetic energy to the mass air flow as bypass air and is driven by an electrical current in the fixed first, second, and third stator coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH ORTEGA/Examiner, Art Unit 2832